Title: To John Adams from James Lovell, 1 January 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      York Janry. 1st. 1778
     
     The year is rendered quite pleasing to me, in its beginning, by the arrival of your favour of the 6th of december, which assures me you were then in health with your lovely family. May part of that happiness long continue! I say part, for I wish you may e’er long be in France, or, at York Town. Your aid has been greatly wanted upon a most important transaction. We have had a call for your stores of Grotius Puffendorf Vattel &c. &c. &c. to support reason and commonsense or to destroy both, just as your Honour and Da– and Du– and Dy– should interpret the text. I shall expect a long, long letter when the business which the bearer of this carries to General Heath shall have been communicated to you.
     There are certain words which may be so used as to cause a vast expenditure of ink. For instance, Men may dispute a year about “just Grounds,” and each remain of the opinion he first sat out with. Calm posterity alone perhaps can make a faithful decision upon the weighty matters now in dispute between Great Britain and these States, as to the verum decens et honestum with which they are conducted.
     I do not mean by that remark to deprive myself in any measure of the advantage of having your speedy and free opinion of the business before hinted at.
     The next weighty affair is to settle the army after such a conference and consultation abroad as may make firm ground for determinations here within doors. Much work is to be done in a short period. One month of winter is gone. Howe will have no embarkation of troops to make in the spring to impede his early operations; and more of our soldiers perhaps will be destroyed by the galenic than by martial  at this season. All possible  therefore should be exerted to  up the quotas by every state. Virginia will draught, and I hope the substitution acts will be repealed every where.
     With the compliments of the day to your Lady and yourself be assured you receive not the product of meer custom from your affectionate humb Servt.
     
      James Lovell
     
    